                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



    JOSEPH AYRES,                           Civil No. 18-12071 (RBK/AMD)

                    Plaintiff,

         v.

    MAFCO WORLDWIDE, LLC

                    Defendant.


                       MEMORANDUM OPINION AND ORDER

              Presently   before    the    Court    is   an     application    by

Plaintiff Joseph Ayres (hereinafter, “Plaintiff”) to compel the

deposition of Thomas M. Molchan, Senior Vice President and General

Counsel       for   Defendant    MAFCO     Worldwide,     LLC     (hereinafter,

“Defendant”).       Plaintiff    asserts   that    Mr.   Molchan    provided   a

certification in support of Defendant’s responses to Plaintiff’s

interrogatories, and accordingly, he is subject to a deposition. 1

Defendant objects to the deposition and asserts that Mr. Molchan

is not identified by Defendant as an individual who has information

about the claims or defenses of Defendant, and that he served as


1
 As an alternative to the deposition, Plaintiff requests that
“Defendant [] produce a supplemental certification from an
individual permitted by [Federal Rule of Civil Procedure] 33 other
than Mr. Molchan.” (See Pl.’s Ltr. [D.I. 16], Jan. 25, 2019, p.
1.)
Defendant’s corporate agent for the “sole purpose of providing a

certification” in support of Defendant’s responses to Plaintiff’s

interrogatories   pursuant   to   Federal   Rule   of   Civil   Procedure

33(b)(1)(B). (Def.’s Ltr. [D.I. 18], Jan. 29, 2019, p. 1.) The

Court conducted a telephone conference with counsel on the record

on February 15, 2019 to address the dispute, and the Court issued

an oral opinion at that time. All parties consented to the Court’s

ruling on the issue on February 15, 2019. This Memorandum Opinion

memorializes and supplements the oral opinion issued on February

15, 2019. For the reasons that follow, Plaintiff’s application is

denied.

          Federal Rule of Civil Procedure 33(b)(1)(B) provides:

          (b) Answers and Objections.
          (1) Responding Party. The interrogatories must
          be answered . . . (B) if that party is a public
          or private corporation, a partnership, an
          association, or a governmental agency, by any
          officer or agent, who must furnish the
          information available to the party.

FED. R. CIV. P. 33(b)(1)(B). A corporate agent may certify the

answers without personal knowledge. See, e.g., U.S. v. 42 Jars,

More or Less, Bee Royale Capsules, 264 F.2d 666, 670 (3d Cir. 1959)

(“[T]he agent who answers on behalf of the corporation does not

need to have personal knowledge.”); Katiroll Co., Inc. v. Kati

Roll & Platters Inc., No. 10-3620, 2014 WL 12634921, at *6 (D.N.J.

Apr. 8, 2014) (noting that “[c]ase law . . . makes clear that the

officer or agent responding on behalf of the corporation ‘does not

                                   2
need to have personal knowledge’” (citing 42 Jars, More or Less,

Bee Royale Capsules, 264 F.2d at 670)).

           Plaintiff acknowledges that a corporate agent, including

an attorney, may certify answers to interrogatories served upon

the corporation, but asserts that if the agent has done so, the

agent is subject to a deposition. Plaintiff further asserts that

without   Mr.   Molchan’s   deposition,         Plaintiff   is    placed   in   a

situation of being unable to bind Defendant to the interrogatory

responses and utilize the responses at trial. (Pl.’s Ltr. [D.I.

16], p. 2.) Plaintiff relies upon Jordan v. Ensco Offshore Co.,

No. 15-1226, 2016 WL 3049565 (E.D. La. May 22, 2016) to support

his position. In Jordan, the court stated that “[i]f interrogatory

responses are not signed by the party but only by the party’s

attorney, the responses are unsworn, unverified, and amount only

to statements of counsel. Such interrogatory responses are not

admissible evidence at trial.” Id. at *8. However, Plaintiff’s

argument conflates interrogatories signed by a party’s attorney

and interrogatories signed by general counsel as a corporate agent.

In   Jordan,    the   plaintiff,   an       individual,   did    not   sign   the

interrogatories; rather, his attorney did, and when the defendant

listed the responses to the interrogatories as trial exhibits,

plaintiff objected. Id. at *1, 8. The district court sustained the

objection to the exhibits because the responses were unsworn and

unverified as to plaintiff and were deemed by the court as only

                                        3
statements of counsel. Id. The case is inapposite to the issue

before the Court. The plaintiff in Jordan was an individual, and

the issue of a corporate agent’s certification of a corporation’s

answers to interrogatories was not addressed in the case.

                 Here, Mr. Molchan is not the attorney of record in the

case. Rather, he is general counsel for Defendant and has signed

the interrogatories as a corporate agent pursuant to Federal Rule

of Civil Procedure 33(b)(1)(B). Defendant MAFCO Worldwide, LLC is

bound by the answers. See Merriweather v. United Parcel Service,

Inc., No. 17-349, 2018 WL 3572527, at *3 (W.D. Ky. July 25, 2018)

(“[T]he corporation is responsible for the answers and will be

bound by the answers.”); 8B CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL

PRACTICE   AND   PROCEDURE, § 2172, p. 57 (3d ed. 2008) (“If the corporation

designates someone to answer interrogatories for it, that person

is its agent for that purpose, and the answers he or she gives are

clearly      usable      against   the       corporation   as   representative

admissions.”). Plaintiff does not need to depose Mr. Molchan to

bind the Defendant to the interrogatory answers. Consequently,

Plaintiff’s articulated basis for deposing Mr. Molchan is not

sufficient, and in light of defense counsel’s representation that

Mr. Molchan has no personal knowledge or information concerning

the matter, there has been no other basis submitted to warrant Mr.

Molchan’s deposition. Nor is Defendant required to provide a

supplemental certification to the interrogatory answers. Rather,

                                         4
if Plaintiff wishes to inquire by deposition about the answers,

Plaintiff can serve a 30(b)(6) notice consistent with the Federal

Rules of Civil Procedure. Defendant can then designate a witness

or witnesses to address the topics set forth in the Rule 30(b)(6)

notice. 2

            Consequently, as forth herein, and for good cause shown:

            IT IS on this 28th day of February 2019,

            ORDERED that Plaintiff’s application [D.I. 16] to compel

the   deposition   of   Mr.   Molchan,   or   in   the   alternative,   a

supplemental certification from a corporate agent other than Mr.

Molchan shall be, and is hereby, DENIED.



                                 s/ Ann Marie Donio
                                 ANN MARIE DONIO
                                 UNITED STATES MAGISTRATE JUDGE


cc:   Hon. Robert B. Kugler




2 Any dispute concerning a 30(b)(6) notice should be addressed to
the Court by way of Local Civil Rule 37.1 after the parties meet
and confer in good faith.
                                   5
